F I L E D
                                                                         United States Court of Appeals
                                                                                 Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                                 JUN 18 1998
                                      TENTH CIRCUIT
                                                                            PATRICK FISHER
                                                                                      Clerk

 GILBERT DOWDY,

           Petitioner-Appellant,

 v.                                                           No. 97-1448
                                                          (D.C. No. 97-D-1800)
 J.W. BOOKER,                                                   (D. Colo.)

           Respondent-Appellee.


                                   ORDER AND JUDGMENT*


Before SEYMOUR, Chief Judge, BRORBY, and BRISCOE, Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. Therefore, the case is ordered

submitted without oral argument.

       Gilbert Dowdy appeals the dismissal of his application for writ of habeas corpus

filed pursuant to 28 U.S.C. § 2241 in the United States District Court for the District of

Colorado. We affirm.


       *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       In 1990, Dowdy was convicted in the United States District Court for the Western

District of Missouri of conspiracy, money laundering, and structuring currency

transactions. He was sentenced to life imprisonment for conspiracy, ten years’

imprisonment for currency violations, and twenty years’ imprisonment for money

laundering, with all sentences to run concurrently. His direct appeal was affirmed in

United States v. Turner, 975 F.2d 490 (8th Cir. 1992). In his § 2241 habeas petition,

Dowdy claims he is illegally incarcerated because the government was without

jurisdiction to prosecute him and there was insufficient evidence to support his

conviction. The district court concluded the matter should be filed pursuant to 28 U.S.C.

§ 2255 in the United States District Court for the Western District of Missouri and

dismissed the action without prejudice.

       A § 2241 habeas action “attacks the execution of a sentence rather than its validity

and must be filed in the district where the prisoner is confined. It is not an additional,

alternative, or supplemental remedy to 28 U.S.C. § 2255.” Bradshaw v. Story, 86 F.3d
164, 166 (10th Cir. 1996). A § 2255 habeas action “attacks the legality of detention . . .

and must be filed in the district that imposed the sentence. Id. The purpose of § 2255 is

to provide a method for determining the validity of a judgment by the court that imposed

the sentence rather than by the court where the prisoner is confined. Id. The exclusive

remedy for testing the validity of a judgment and sentence, unless it is inadequate or

ineffective, is provided in 28 U.S.C. § 2255. Id. Section 2255 prohibits a court from


                                             -2-
entertaining a § 2255 motion “if it appears that the applicant has failed to apply for relief,

by motion, to the court which sentenced him, or that such court has denied him relief,

unless it also appears that the remedy by motion is inadequate or ineffective to test the

legality of his detention. Id.

       Dowdy challenges the jurisdiction of the sentencing court and the sufficiency of

the evidence. These issues concern the validity of his conviction and sentence and should

be asserted in a § 2255 action. Section 2255 provides a prisoner may move the court that

imposed his sentence to vacate, set aside, or correct a sentence if “the [sentencing] court

was without jurisdiction to impose such sentence.” Dowdy asserts a previous § 2255

motion was denied by the United States District Court for the Western District of

Missouri; however, “[f]ailure to obtain relief under § 2255 does not establish that the

remedy so provided is either inadequate or ineffective.” Id.

       The district court dismissal of Dowdy’s § 2241 action is AFFIRMED. The

mandate shall issue forthwith.

                                                    Entered for the Court

                                                    Mary Beck Briscoe
                                                    Circuit Judge




                                              -3-